Order entered September 21, 2018




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-18-00190-CV

                             SHERICA REDRICK, Appellant

                                             V.

                       STATE FARM LLOYDS, ET AL., Appellees

                     On Appeal from the 116th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-15-12379

                                         ORDER
       Before the Court is appellant’s September 19, 2018 unopposed motion for an extension of

time to file a reply brief. We GRANT the motion and extend the time to September 27, 2018.


                                                    /s/   ADA BROWN
                                                          JUSTICE